Title: To John Adams from Louisa Catherine Johnson Adams, 14 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear Sir
					Washington 14 April 1815
				
				It is always painful to be the bearer of bad tidings and yet it is a duty from which we cannot fly.—I have occasionally mentioned the dreadful state in which Lieut’ Clark has laid; that you might be prepared for that change, which was to release him from a world of suffering to a state of bliss—He terminated his life at eight o clock this morning after the most dreadful sufferings, but retained his senses to the last—Susan has borne the shock with as much fortitude as could possibly be expected and I hope will come to me in a few days—The funeral will take place tomorrow.—The weather is intensely hot for the Season the thermometer above eighty.—and we are all in a state of debility and exhaustion in consequence of the sudden change you will therefore excuse my writing a very short Letter and subscribing myself as usual your dutiful and affectonate daughter
				
					L. C Adams
				
				
			